 

Exhibit 10(b)-18

 

TCF FINANCIAL INCENTIVE STOCK PROGRAM

 

RESTRICTED STOCK AGREEMENT

 

RS NO. 1079  (Non-deferred) (Performance-based)

 

Shares of Restricted Stock are hereby awarded effective December 14, 2009 by TCF
Financial Corporation (“TCF Financial”) to Barry N. Winslow (the “Grantee”),
subject to the terms, conditions and restrictions set forth in this Restricted
Stock Agreement (the “Agreement”):

 

1.

Share Award.  TCF Financial hereby awards the Grantee 15,106 shares (the
“Shares”) of Common Stock, par value $.01 per share (“Common Stock”) of TCF
Financial pursuant to the TCF Financial Incentive Stock Program (the “Program”),
upon the terms, conditions and restrictions therein and hereinafter set forth. 
A copy of the Program as currently in effect is incorporated herein by reference
and is attached hereto as Exhibit A.

 

 

2.

Restrictions on Transfer and Restricted Period.

 

 

 

(a)

During the period (the “Restricted Period”) hereinafter described, the Shares
may not be sold, assigned, transferred, pledged, or otherwise encumbered by the
Grantee.

 

 

 

 

(b)

The Shares granted pursuant to paragraph 1. are subject to the restrictions in
paragraph 2.(a) during the Restricted Period commencing on the date of this
Agreement (the “Commencement Date”) and (subject to the forfeiture provisions
herein) continuing through the date of vesting applicable to that portion of the
Shares specified in clauses (i), (ii), and (iii) below:

 

 

 

 

 

(i)

One-third of the Shares will vest on April 1, 2011 if TCF Financial’s return on
equity (“ROE”) for fiscal year 2010 exceeds the mean of TCF Financial’s peer
group of institutions (as such peer group applicable to fiscal year 2010 is
disclosed in the proxy statement) and, if achieved, the restrictions shall lapse
as to one-third of the Shares on the vesting date as finally determined by the
Committee referred to in section 2. of the Program (the “Committee”).

 

 

 

 

 

 

(ii)

One-third of the Shares will vest on April 1, 2012 if TCF Financial’s ROE for
fiscal year 2011 exceeds the mean of TCF Financial’s peer group of institutions
(as such peer group applicable to fiscal year 2011 is disclosed in the proxy
statement) and, if achieved, the restrictions shall lapse as to one-third of the
Shares on the vesting date as finally determined by the Committee.

 

 

 

 

 

 

(iii)

One-third of the Shares will vest on April 1, 2013 if TCF Financial’s ROE for
fiscal year 2012 exceeds the mean of TCF Financial’s peer group of institutions
(as such peer group applicable to fiscal year 2012 is disclosed in the proxy
statement) and, if achieved, the restrictions shall lapse as to one-third of the
Shares on the vesting date as finally determined by the Committee.

 

 

 

 

 

Notwithstanding the foregoing, as to any portion of the Shares for which the
restrictions have

 

--------------------------------------------------------------------------------


 

 

not lapsed as a result of the failure to achieve the ROE goal applicable
thereto, all rights of the Grantee to such portion of the Shares shall terminate
and be forfeited effective as of April 2nd of the year in which such Shares
would otherwise have vested and be returned to TCF Financial on or about that
date.

 

 

 

 

3.

Vesting.

 

 

 

 

 

(a)

Shares will vest in accordance with the schedule set forth in paragraph 2.(b),
and no longer be subject to the restrictions imposed by paragraph 2.(a), at the
expiration of the Restricted Period with respect thereto.  The Committee shall
not have any authority to accelerate the time at which any or all of the
restrictions in paragraph 2.(a) shall expire with respect to any Shares, or to
remove any or all such restrictions.  However, the Committee shall have all the
authority provided in the Program with respect to performance-based
compensation, including the authority to reduce or delay the Shares vesting
under this Agreement or the determination of whether TCF’s ROE exceeded the mean
of its peer group of institutions for any year, or to otherwise reduce the
compensation provided under this Agreement in any other manner which the
Committee considers appropriate in its discretion.

 

 

 

 

 

(b)

Termination of Service for Reasons other than Disability, Retirement or Death. 
In the event of the Grantee’s termination of employment for any reason other
than disability, retirement or death during the Restricted Period, all unvested
Shares at the time of such event shall be forfeited and returned to TCF
Financial.

 

 

 

 

 

(c)

Termination of Service by Reason of Retirement, Death or Disability.  In the
event of Grantee’s retirement (as determined by the Committee), death or
disability (the Grantee has been receiving benefits under TCF’s long-term
disability plan for at least three months), or death during the Restricted
Period:  (1) a pro-rata percentage of the Shares subject to vesting for the
fiscal year in which the event of retirement, death or disability occurs, will
vest on the same date that such portion of the Shares otherwise would vest under
subparagraphs 2.(b)(i), (ii), or (iii), as applicable, had Grantee remained
employed through that date, and (2) all Shares in excess of that percentage and
any portion of the Shares subject to vesting in a subsequent period shall be
forfeited and canceled upon such retirement, death or disability.  The pro-rata
percentage shall be determined based on the number of full calendar months from
January 1 of the applicable fiscal year to the date of retirement, death or
disability, divided by 12.  For purposes of this paragraph 3.(c), the date of
Grantee’s retirement shall be determined by the Committee and the date Grantee
became disabled shall be the date on which the Grantee has received disability
benefits under TCF’s long-term disability plan for three months.

 

 

 

 

4.

Certificates for Shares.  TCF Financial may issue one or more certificates in
respect of the Shares in the name of the Grantee, and shall hold such
certificate(s) on deposit for the account of the Grantee until the expiration of
the Restricted Period with respect to the Shares represented thereby. 
Certificate(s) for Shares subject to a Restricted Period shall bear the
following legend:

 

 

 

 

 

“The transferability of this certificate and the shares of stock represented
hereby are subject

 

2

--------------------------------------------------------------------------------


 

 

to the terms and conditions (including forfeiture) contained in the TCF
Financial Incentive Stock Program (the “Program”) and an agreement entered into
between the registered owner and TCF Financial Corporation.  Copies of such
Program and agreement are on file in the offices of the Secretary of TCF
Financial Corporation, 200 Lake Street East, Wayzata, MN 55391.”

 

 

 

 

 

The Grantee further agrees that, if certificates are issued, simultaneously with
the execution of this Agreement one or more stock powers shall be executed,
endorsed in blank and promptly delivered to TCF Financial.

 

 

 

If certificates are not issued, TCF Financial shall direct the transfer agent to
issue and hold the Shares during the Restricted Period in an account where their
transferability is subject to the restrictions set forth in paragraph 2.(a) of
this Agreement.

 

 

 

 

5.

Grantee’s Rights.  Except as otherwise provided herein, Grantee, as owner of the
Shares, shall have all rights of a stockholder, including the right to vote the
Shares.  The Grantee hereby irrevocably and unconditionally assigns to TCF
Financial any and all cash and non-cash dividends and other distributions paid
with respect to unvested Shares.

 

 

 

 

6.

Expiration of Restricted Period.  Upon the expiration of the Restricted Period
with respect to the Shares, TCF Financial shall redeliver or deliver to the
Grantee (or, if the Grantee is deceased, to his legal representative,
beneficiary or heir) the certificate (s) in respect of such Shares, without the
restrictive legend provided for in paragraph 4. above or re-register the shares
in an account with the transfer agent which is not subject to the restrictions
set forth in paragraph 2.(a) of this Agreement.  The Shares as to which the
Restricted Period shall have lapsed or expired shall be free of the restrictions
referred to in paragraph 2.(a) above and any such certificates shall not bear
the legend provided for in paragraph 4. above.

 

 

 

 

7.

Adjustments for Changes in Capitalization of TCF Financial.  In the event of any
change in the outstanding Common Stock of TCF Financial by reason of any
reorganization, recapitalization, stock split, combination or exchange of
shares, merger, consolidation or any change in the corporate structure of TCF
Financial or in the shares of Common Stock, or in the event of any issuance of
preferred stock or other change in the capital structure of TCF Financial which
the Committee deems significant for purposes of this Agreement, the number and
class of Shares covered by this Agreement as well as the ROE, vesting and
forfeiture provisions in paragraphs 2. and 3., shall be appropriately adjusted
by the Committee, whose determination of the appropriate adjustment, or whose
determination that there shall be no adjustment, shall be conclusive.  Any
Shares of Common Stock or other securities received, as a result of the
foregoing, by the Grantee subject to the restrictions contained in paragraph
2.(a) above also shall be subject to such restrictions and the certificate or
other instruments representing or evidencing such Shares or securities shall be
legended and deposited with TCF Financial or otherwise restricted by the
transfer agent in the manner provided in paragraph 4. above.

 

 

 

 

8.

Effect of Merger.  In the case of any merger, consolidation, or combination of
TCF Financial with or into another corporation or other business organization
(other than a merger, consolidation, or combination in which TCF Financial is
the continuing entity and which does not result in the outstanding shares of
Common Stock being converted into or exchanged for different securities, cash or
other property, or any combination thereof), the Committee may

 

3

--------------------------------------------------------------------------------


 

 

authorize the issuance or assumption of Benefits (as defined in the Program) as
it may deem appropriate.

 

 

9.

Effect of Change in Control.  Each of the events specified in the following
clauses (a) through (c) of this paragraph 9. shall be deemed a “change in
control” of TCF Financial (herein referred to as the “Company”), provided,
however, that this paragraph shall not take effect until January 1, 2010:

 

 

 

 

 

(a)

Any “person”, as defined in sections 13(d) and 14(d) of the Securities Exchange
Act of 1934 (the “Exchange Act”) is or becomes the “beneficial owner” as defined
in Rule 13d-3 under the Exchange Act, directly or indirectly, of securities of
the Company representing fifty percent (50%) or more of the combined voting
power of the Company’s then outstanding securities (for purposes of this clause
(a), the term “beneficial owner” does not include any employee benefit plan
maintained by the Company that invests in the Company’s voting securities); or

 

 

 

 

(b)

During any period of two (2) consecutive years there shall cease to be a
majority of the Company’s Board of Directors (the “Board”) comprised as follows:
individuals who at the beginning of such period constitute the Board of new
directors whose nomination for election by the Company’s stockholders was
approved by a vote of at least two-thirds (2/3) of the directors then still in
office who either were directors at the beginning of the period or whose
election or nomination for election was previously so approved; or

 

 

 

 

(c)

The stockholders of the Company approve a merger or consolidation of the Company
with any other corporation, other than a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) at least 50% of the
combined voting power of the voting securities of the Company or such surviving
entity outstanding immediately after such merger or consolidation, or the
stockholders of the Company approve a plan of complete liquidation of the
Company or an agreement for the sale or disposition by the Company of all or
substantially all the Company’s assets; provided, however, that no change in
control will be deemed to have occurred until such merger, consolidation, sale
or disposition of assets, or liquidation is subsequently consummated.

 

 

 

 

Subject to the six month holding requirement, if any, of Rule 16b-3 of the
Securities and Exchange Commission but notwithstanding any other provision in
this Agreement or the Program (including, but not limited to, paragraphs
2.(b) and 4. of this Agreement) in the event of a change in control of TCF
Financial, all terms and conditions of this Agreement shall be deemed satisfied,
all the Shares awarded hereunder shall vest as of the date of such change in
control and shall thereafter be administered as provided in paragraph 6. of this
Agreement.

 

 

10.

Delivery and Registration of Shares of Common Stock.  TCF Financial’s obligation
to deliver Shares of Common Stock hereunder shall, if the Committee so requests,
be conditioned upon the receipt of a representation as to the investment
intention of the Grantee or any other person to whom such Shares are to be
delivered, in such form as the Committee shall determine to be necessary or
advisable to comply with the provisions of the Securities Act of 1933, as

 

4

--------------------------------------------------------------------------------


 

amended, or any other federal, state, or local securities law or regulation.  It
may be provided that any representation requirement shall become inoperative
upon a registration of such Shares or other action eliminating the necessity of
such representation under such Securities Act or other securities law or
regulation.  TCF Financial shall not be required to deliver any Shares under the
Program prior to (i) the admission of such Shares to listing on any stock
exchange on which the Common Stock may be listed, and (ii) the completion of
such registration or other qualification of such Shares under state or federal
law, rule, or regulation, as the Committee shall determine to be necessary or
advisable.

 

 

 

 

11.

Program and Program Interpretations as Controlling; Performance-Based Status.  
The Shares hereby awarded and the terms and conditions herein set forth are
subject in all respects to the terms and conditions of the Program, which are
controlling.  All determinations and interpretations of the Committee shall be
binding and conclusive upon the Grantee or Grantee’s legal representatives with
regard to any question arising hereunder or under the Program.  The Shares
awarded hereunder are intended to qualify as performance-based compensation
under section 162(m) of the Internal Revenue Code and under the Program, and the
terms of this Agreement shall be construed in accordance with that intent.

 

 

12.

Grantee Service.  Nothing in this Agreement shall limit the right of TCF
Financial or any of its affiliates to terminate the Grantee’s service as a
director, officer, or employee, or otherwise impose upon TCF Financial or any of
its affiliates any obligation to employ or accept the services of the Grantee.

 

 

13.

Grantee Acceptance.  The Grantee shall signify acceptance of the terms and
conditions of this Agreement by signing in the space provided below and signing
the stock powers, as required under paragraph 4. above, and returning a signed
copy hereof and of the stock powers to TCF Financial.

 

 

14.

Section 409A of the Internal Revenue Code.  The arrangements described in this
Agreement are intended to comply with Section 409A of the Internal Revenue Code
to the extent (if any) such arrangements are subject to that law.

 

 

15.

Non-Solicitation Covenant.

 

 

 

 

 

(a)

While actively employed by TCF Financial or subsidiaries of TCF Financial and, 
in the event of termination of employment other than (i) a termination by TCF
Financial or subsidiaries of TCF Financial without Cause, or (ii) a termination
by the Grantee for Good Reason (as defined in subparagraph (b)), for a period of
one year after the Grantee’s termination of employment, the Grantee agrees that,
except with the prior written approval of the Board of the Directors of TCF
Financial, the Grantee will not offer to hire, entice away, or in any manner
attempt to persuade any officer, employee, or agent of TCF Financial or 
subsidiaries of TCF Financial to discontinue his or her relationship with TCF
Financial or any of its subsidiaries nor will the Grantee directly or indirectly
solicit, divert, take away or attempt to solicit any business of TCF Financial
or subsidiaries of TCF Financial as to which the Grantee has acquired any
knowledge during the term of the Grantee’s employment with TCF Financial or
subsidiaries of TCF Financial.

 

5

--------------------------------------------------------------------------------


 

(b)

The Grantee shall have the right to terminate employment with TCF Financial or
subsidiaries of TCF Financial for “Good Reason” in the event there is: (i) any
material diminution in the scope of the Grantee’s authority and responsibility
(provided, however, in the event of any illness or injury which disables the
Grantee from performing the Grantee’s duties, TCF Financial or subsidiaries of
TCF Financial may reassign the Grantee’s duties to one or more other employees
until the Grantee is able to perform such duties); (ii) a material diminution in
the Grantee’s base compensation (salary, bonus opportunity, benefits or
perquisites as in effect before the Change in Control, if applicable); (iii) a
material diminution in the authority, duties, responsibilities of the supervisor
to whom the Grantee is required to report; (iv) a material diminution in the
budget over which the Grantee  retains authority; or (v) a material change in
geographic location at which the Grantee must perform the services.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this RESTRICTED STOCK
AGREEMENT to be executed as of the date first above written.

 

 

 

TCF FINANCIAL CORPORATION

 

 

 

 

 

By /s/ Gregory J. Pulles

 

 

     Secretary

 

 

 

 

 

ACCEPTED:

 

 

 

 

 

/s/ Barry N. Winslow

 

 

Barry N. Winslow

 

 

 

 

 

 

 

 

(Street Address)

 

 

 

 

 

 

 

 

(City, State and Zip Code)

 

7

--------------------------------------------------------------------------------

 